Citation Nr: 1045418	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-10 144	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to waiver of the recovery of overpayment of VA 
disability compensation in the amount of $3,588.00, to include 
the preliminary issue of the validity of the debt.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Simone C. Krembs, Counsel





INTRODUCTION

The Veteran served on active duty from July 1969 to February 
1971, and from September 1971 to December 1997.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2008 decision by the Committee on Waivers and 
Compromises (Committee) at a Department of Veteran's Affairs (VA) 
Regional Office (RO) that denied the Veteran's claim for waiver 
of recovery of an overpayment of $3,588.00 in VA disability 
compensation.


FINDINGS OF FACT

1.  Effective from January 1, 1998, the Veteran was paid VA 
compensation benefits; notice of his entitlement was accompanied 
by information which set forth factors affecting the right to 
payment, including the effect of a change in the status of 
dependents.

2.  In October 2007 the RO reduced compensation payments 
effective November 1, 1999.  This resulted in the current 
assessed overpayment of $3,588.00.

3.  In January 2007, the Veteran informed VA that he was divorced 
on October [redacted], 1999 and that he remarried on June [redacted], 2000.  

4.   There was no fraud, misrepresentation, or bad faith on the 
part of the Veteran.

5.  The overpayment resulted solely from the actions of the 
Veteran; there was no fault on the part of VA.

6.  Recovery of the assessed overpayment for the period during 
which he did not have a dependent spouse would not deprive the 
Veteran of the ability to provide for basic necessities.

7.  The Veteran's assets and income, with consideration of the 
cost of life's basic necessities, are sufficient to permit 
repayment of the amount of the overpayment indebtedness for the 
period of time during which the Veteran did not have a dependent 
spouse without resulting in excessive financial difficulty.

8.  Collection of the indebtedness would not defeat the purpose 
of the award, or otherwise be inequitable.

9.  There is no indication that the Veteran relinquished a 
valuable right or incurred a legal obligation in reliance upon 
the benefits received during the period in which he did not have 
a dependent spouse.


CONCLUSIONS OF LAW

1.  An overpayment of VA compensation benefits was properly 
created.  38 U.S.C.A. §§ 5107, 1503, 1521 (West 2002); 38 C.F.R. 
§§ 3.23, 3.271, 3.272 (2010).

2.  The recovery of the overpayment of VA disability compensation 
benefits is not against equity and good conscience and, 
therefore, is not waived.  38 U.S.C.A. §§ 5107, 5302(a) (West 
2002 & Supp. 2009); 38 C.F.R. § 1.963(a), 1.965(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Waiver of the Collection of Overpayment

The issue of the validity of a debt is a threshold determination 
that must be made prior to a decision on a request for waiver of 
the indebtedness.  Schaper v. Derwinski, 1 Vet. App. 430 (1991).  

The record reflects that the Veteran has been in receipt of VA 
disability benefits since January 1, 1998, and that his benefits 
included additional payments for dependents, including a spouse.  
The Veteran was informed that he should immediately notify VA in 
the event of a change in status of his dependents.  

The record also reflects that the Veteran was divorced from his 
spouse in October 1999.  The Veteran asserts that he notified VA 
regarding his divorce in November 1999.  Notification of the 
divorce, however, was not received by VA until January 2007, 
creating an assessed overpayment of $3,588.00 stemming from 
benefits received for his dependent spouse.  Had VA received the 
November 1999 correspondence, it would have been filed in the 
Veteran's claims folder and appropriate action would have been 
undertaken at that time.  There is no evidence in this case to 
rebut this presumption of regularity.  Ashley v. Derwinksi, 2 
Vet. App. 62, 64 (1992) (the "presumption of regularity" applies 
to the official acts of public officers, and in the absence of 
clear evidence to the contrary, it must be presumed that they 
have properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Board finds that the overpayment was properly created because 
the effective date for the termination of benefits paid by reason 
of divorce is the last day of the month in which the divorce 
occurred.  38 C.F.R. §§ 3.401(c) (2010); 3.501(d)(2) (2010).  The 
effective date of payment of benefits for a dependent spouse is 
the date of marriage, if the claim is received within one year, 
otherwise, the date notice is received of the dependent's 
existence.  38 C.F.R. § 3.401(b).

In this case, the appropriate effective date for termination of 
benefits for the first spouse would be the last day of the month 
(October 1999) in which the divorce occurred.  The appropriate 
effective date for the start of payment of benefits for the 
second spouse would be in January 2007 when notice of the 
Veteran's remarriage was received by VA.  The Board notes that 38 
C.F.R. § 3.401(b) specifically assigns that date as the date that 
VA receives notice of the dependent.

Having found that the debt in this case was properly created, the 
Board will address the Veteran's claim for waiver of recovery of 
the debt.

The Veteran requested a waiver of recovery of the overpayment of 
compensation benefits within 180 days of receiving notification 
of the indebtedness.  As he filed a timely application for waiver 
of this overpayment, he meets the basic eligibility requirements 
for a waiver of recovery of his VA indebtedness.  The Board thus 
turns to the merits of the claim.  38 U.S.C.A. § 5302(a) (West 
2002); 38 C.F.R. § 1.963(b)(2) (2010).

Recovery of overpayments of any benefits made under the laws 
administered by VA shall be waived if there is no indication of 
fraud, misrepresentation, or bad faith on the part of the person 
or persons having an interest in obtaining the waiver and if the 
recovery of the indebtedness from the payee who received such 
benefits would be against equity and good conscience.  38 
U.S.C.A. § 5302 (West 2002); 38 C.F.R. §§ 1.962, 1.963(a), 1.965 
(2010).  The phrase "equity and good conscience" means the 
arrival at a fair decision between the obligor and the 
Government. In making this determination, consideration will be 
given to the following elements (which are not intended to be 
all-inclusive):  (1) fault of the debtor, (2) balancing of faults 
between the debtor and VA, (3) undue hardship of collection on 
the debtor, (4) defeat of the purpose of an existing benefit to 
the appellant, (5) unjust enrichment of the appellant, and (6) 
whether the appellant changed positions to his or her detriment 
in reliance upon a granted VA benefit.  38 U.S.C.A. § 5302 (West 
2002); 38 C.F.R. § 1.965(a) (2010).

The standard of "equity and good conscience" will be applied when 
the facts and circumstances in a particular case indicate a need 
for reasonableness and moderation in the exercise of the 
Government's rights.  The decision reached should not be unduly 
favorable or adverse to either side.  38 C.F.R. § 1.965(a) 
(2010).  See also, Ridings v. Brown, 6 Vet. App. 544, 546 (1994).

In January 2008, the Committee on Waivers and Compromises 
determined that the facts of the case did not reveal the presence 
of fraud, misrepresentation, or bad faith on the part of the 
Veteran in the creation of the overpayment of VA compensation 
benefits.  In an August 2007 statement, the Veteran asserted that 
he had notified VA of his divorce in November 1999 and of his 
remarriage in June 2000 and had been under the impression that 
the appropriate adjustments to his compensation benefits had been 
made.  When the Veteran was informed in January 2007 that his 
current spouse was not listed as his dependent, he immediately 
notified VA of his divorce and subsequent remarriage.  Because it 
appears that the Veteran was under the impression that he had 
properly notified VA of his divorce, and there is otherwise no 
evidence that the Veteran intended to deceive VA or seek unfair 
advantage, the Board finds no evidence of fraud, 
misrepresentation, or bad faith on the part of the Veteran in the 
creation of this overpayment.  There are therefore no mandatory 
bars to waiver in this case.

The question before the Board then is whether recovery of the 
overpayment would be against equity and good conscience.  38 
C.F.R. § 1.965(a) (2010); see also Ridings v. Brown, 6 Vet. App. 
544, 546 (1994).  In determining whether the recovery of the 
overpayment would be against equity and good conscience, the 
first consideration is whether the Veteran was at fault in the 
creation of the overpayment. In this case, the Board finds that 
the Veteran was solely at fault in the creation of the 
overpayment.  The record reflects that the Veteran has been in 
receipt of VA disability benefits since January 1, 1998, and that 
his benefits included additional payments for dependents, 
including his spouse.  The Veteran was informed that he should 
immediately notify VA in the event of a change in status of his 
dependents. 

The Veteran was divorced from his spouse in October 1999 and VA 
did not receive notification of the divorce until January 2007.  
The Veteran asserts that he notified VA regarding his divorce in 
November 1999, and again notified VA at that time of his 
remarriage in June 2000.  Notification of the divorce, however, 
was not of record in his claims folder until January 2007.  Had 
VA received the 1999 correspondence, it would have been filed in 
the Veteran's claims folder and appropriate action would have 
been undertaken at that time.  There is no evidence in this case 
to rebut this presumption of regularity.  Ashley v. Derwinksi, 2 
Vet. App. 62, 64 (1992) (the "presumption of regularity" applies 
to the official acts of public officers, and in the absence of 
clear evidence to the contrary, it must be presumed that they 
have properly discharged their official duties); see also 
Mindenhall v. Brown, 7 Vet. App. 271 (1994).  The Veteran's fault 
in the creation of the debt weighs against a finding that 
recovery of the overpayment would be against equity and good 
conscience.

The next question for consideration is whether collection of the 
debt would cause the Veteran undue financial hardship.  The Board 
finds that it would not.  The Veteran has been service-connected 
at a 30 percent rating since January 1, 1998. While the Board 
acknowledges that the Veteran has a dependent spouse and has 
custody of his wife's granddaughter, he has not argued that 
recovery of the debt would cause undue financial hardship.  
Indeed, in August 2008 correspondence, the Veteran stated that he 
"agree[d] that between November 1999 and June of 2000 [he] was 
overpaid."  In sum, the Board finds that there is no objective 
evidence that supports a finding that recovery of the debt would 
endanger the Veteran's ability to provide for basic necessities.  
Therefore, the Board finds that the collection of the debt would 
not cause the Veteran undue financial hardship.  This also weighs 
against a finding that recovery of the overpayment would be 
against equity and good conscience.

The next question for consideration is whether the recovery of 
the overpayment would defeat the purpose for which the benefits 
were intended.  In this case, the purpose of VA compensation 
benefits would not be defeated for the period during which the 
Veteran was unmarried because the Veteran's first spouse was no 
longer a dependent after their October 1999 divorce.  As of the 
date of the divorce, the purpose of the increased rate of 
compensation was negated, and the Veteran was not entitled to the 
increased rate of compensation he received for his ex-wife from 
the date of the divorce until the date of his remarriage.  

The Board also finds that failure to make restitution would 
unfairly enrich the Veteran because he received monetary benefits 
to which he was not entitled.  VA continued to make compensation 
payments at an increased rate (additional amount for a dependent 
spouse) after the Veteran was no longer married.  The additional 
amount was not warranted after the Veteran and his first spouse 
divorced.  There is no evidence that the Veteran attempted to 
return the additional amount to VA or that he declined to accept 
the increased rate of compensation during the period he was 
unmarried.  Under such circumstances, to allow the Veteran to 
retain the overpaid compensation would constitute unjust 
enrichment. 

Finally, the Board must consider whether reliance on the benefits 
resulted in relinquishment of a valuable right or the incurrence 
of a legal obligation.  The Veteran has not contended, nor does 
the evidence show, that he relinquished a valuable right or 
incurred a legal obligation in reliance on VA continuing to pay 
compensation with the additional amount for a dependent spouse 
for the time of his divorce until his remarriage.  Nor does the 
record reveal other factors which make recovery of the 
overpayment inequitable.

In sum, the Board finds that the principles of equity and good 
conscience would not be violated if VA were to recover the 
overpayment in question.  The Veteran has been found to be solely 
at fault in the creation of the debt, and the retention of the 
overpayment would therefore unfairly enrich the Veteran.  
Moreover, repayment of the debt would not deprive the Veteran of 
the ability to provide for basic necessities of life, nor would 
recovery of the overpayment defeat the purpose for which the 
benefits were intended.  Lastly, the Veteran has not relinquished 
a valuable right or incurred a legal obligation in reliance on 
the overpayment of his VA benefits.

Accordingly, a waiver of recovery of the overpayment of VA 
compensation benefits is not warranted.  As the preponderance of 
the evidence is against the claim, the "benefit of the doubt" 
rule does not apply, and the claim must be denied.    38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 50 
(1990).

With respect to VA's duties to notify and assist the veteran with 
his claim, the provisions of the Veterans Claims Assistance Act 
of 2000 (VCAA), which sets forth notice and assistance 
requirements on the part of VA in the adjudication of certain 
claims, are not applicable to requests for waiver of recovery of 
overpayments.  See Lueras v. Principi, 18 Vet. App. 435 (2004); 
Barger v. Principi, 16 Vet. App. 132 (2002).




ORDER

The debt is valid and was properly created.

Waiver of the recovery of the overpayment of VA disability 
compensation is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


